DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 15-21 and 23-27 in the reply filed on 6/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 1-4, 8-10, 12 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-20, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al US 5928418 in view of Tasaki US 2003/0211313, further in view of Chow et al US 5954867 or Constantz et al US 2013/0139727.
Per claims 15-18, 23, 26, Tanaki teaches a coating agent comprising a main component containing a polyphenol derivative, such as tannic acid, and a polymerizing agent (col. 10, lines 32-67), wherein the coating agent has a pH of no greater than 9 (col. 17, lines 64-67), and the polymerizing agent contains a compound having two or more functional groups selected from the group consisting of an amino group such as tallow-alkyl propylenediamine (col. 20, line 56).  Tanaki teaches that the coating Is used as an aqueous emulsion for asphalt or cement for paving roads (col. 21, lines 41-52) and also teaches that cement has a basic pH (col. 3, line 19), but is silent regarding the claimed pH of greater than 9.  Tasaki teaches a road repairing process, wherein an asphalt or cement composition is used to repair and pave existing road made of cement (abstract).  As such, it would have been obvious to one of ordinary skill in the art to have applied the composition of Tanaki onto a road that needed paving that already had existing cement or asphalt (which Tanaki teaches is basic pH) with a reasonable expectation for success and predictable results.   Chow teaches a cement which is controlled to be about 12.5 or above (abstract), and Constantz also teaches that cement typically has a ph of greater than 12 [0024].  As such, it would have been obvious to one of ordinary skill in the art to have applied the coating onto cement with a pH of greater than 9 with a reasonable expectation for success and predictable results, as Chow and Constantz teach that cement typically has a high pH of greater than 12.
Per claim 19, Tasaki teaches that the coating has a covering layer made of a noncohesive material (abstract), wherein the noncohesive is made of alkaline material [0048]. Although the prior art is silent regarding a liquid, it would have been obvious to one of ordinary skill in the art to have applied a coating in liquid form and allowed it to cool/dry [0046] to form the same covering layer with a reasonable expectation for success and predictable results.
Per claim 20, Tanaki teaches that the coating adheres to the surface through wetting (col. 12, lines 5-8) to therefore form a hydrated structure with hydroxyl groups (col. 12, lines 7-10) and therefore, it would have been obvious to one of ordinary skill in the art to have wet the substrate with water prior to coating with a reasonable expectation for success and predictable results.

Allowable Subject Matter
Claims 21, 24-25, 27 are allowed.  It is noted that these claims are all dependent on claim 1, which is currently withdrawn and not currently eligible for rejoinder.  As such, the examiner suggests amending all the limitations of claim 1 into the process claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach the claimed limitations of bringing a solution containing one of the claimed components into contact with the coating film, nor does the prior art teach all of the claimed steps of claim 24.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715